UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6256



MUHAMMAD JALAL DEEN AKBAR,

                                              Plaintiff - Appellant,

          versus


JEAN ZULA, Psychiatrist; SALLY JOHNSON, Doctor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-796-5-BO)


Submitted:   May 11, 2000                     Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muhammad Jalal Deen Akbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Jalal Deen Akbar appeals from the district court's

order dismissing as frivolous his Bivens* action.    Our review of

the record discloses that this appeal is without merit. According-

ly, we affirm the district court’s order on the reasoning of the

district court.   See Akbar v. Zula, No. CA-99-796-5-BO (E.D.N.C.

Jan. 28, 2000).   We deny Akbar’s pending motions for extraordinary

relief, for an injunction, for an enlargement of time, and, because

this appeal presents no complex issues, we also deny his motion for

appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the Court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       See Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).


                                 2